Citation Nr: 0415980	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  95-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for heart disease, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964 and September 1965 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied service connection for hypertension and 
heart disease, both claimed as secondary to the veteran's 
service-connected PTSD.  After additional evidence was 
received, an April 1995 rating decision confirmed the initial 
decision.

After the case arrived at the Board, the Board, in a February 
2004 letter, requested an independent medical expert (IME) 
opinion from a cardiologist.  The cardiologist replied later 
that month, and the case is now ready for a decision on the 
merits.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims of entitlement 
to service connection for hypertension and heart disease, 
secondary to PTSD, has been obtained.

2.  The veteran has been service-connected for PTSD since 
January 1983, and this condition is currently evaluated as 
totally (i.e., 100 percent) disabling.

3.  The veteran also has hypertension.

4.  The preponderance of the medical evidence of record, 
including the statement from the IME, indicates the veteran's 
hypertension has neither been exacerbated by his PTSD nor is 
otherwise related to his service in the military.

5.  The medical evidence of record indicates the veteran does 
not currently have heart disease.

CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of the service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5104, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2003).

2.  Heart disease was not incurred or aggravated during 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5104, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his current claim for entitlement to service 
connection for hypertension and heart disease secondary to 
PTSD in May 1993.  But the VCAA applies to claims, as here, 
filed prior to its November 9, 2000 effective date if VA had 
not decided the claim before that date.  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply 
VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  VA 
had not "decided" the veteran's claim prior to November 9, 
2000 because it had not yet issued its August 2002 
supplemental statement of the case (SSOC) confirming the 
denial of the veteran's claims.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002) (distinguishing between VCAA application to 
claims pending before RO or Board, and those on appeal before 
a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims (the 
Court) revisited the notice requirements imposed upon VA by 
the VCAA.  The Court addressed both the timing and content of 
these notice requirements.  Id. at 421-422.  The Court held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Id. at 422.  In this 
case, both the December 1993 initial rating and April 1995 
confirmed rating occurred many years prior to the enactment 
in November 2000 of the VCAA.  VA believes that Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA, and is 
pursuing further judicial review on this matter.  However, 
assuming without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim (nor could it have been, as the adjudication preceded 
the VCAA's enactment), the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The RO issued a May 2002 deferred rating decision in order to 
send the veteran a VCAA letter regarding his claims.  After 
this VCAA notice was provided to the veteran in a May 2002 
letter, the case was readjudicated and the RO issued an 
August 2002 SSOC.  Moreover, after a preliminary review of 
the veteran's case, the Board asked for an IME opinion 
and notified the veteran of this request in a February 2004 
letter.  After the Board received the IME opinion, it sent 
the veteran and his representative a copy of the opinion and 
gave them the opportunity to review the opinion and submit 
additional evidence or argument in response.  No additional 
evidence was submitted, but the veteran's representative 
filed a Supplemental Brief addressing the IME opinion.

The veteran, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Thus, notwithstanding 
requirements of Pelegrini as to the timing of the 
VCAA notification, deciding this appeal is not prejudicial 
error to the veteran.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  Id. at 422.  This new "fourth element" of the 
notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this case, the RO issued a May 2002 deferred rating 
decision in order to "[s]end veteran VCAA letter that 
requests evidence that establishes a relationship between the 
[PTSD] and heart disease/hypertension."   The RO's May 2002 
VCAA letter explained what the evidence would have to show to 
establish his entitlement to service connection for 
hypertension and heart disease, and asked him to furnish 
evidence establishing a relationship between his PTSD and 
heart disease and hypertension.  The RO also explained its 
duties to notify and assist him in connection with these 
claims.  Moreover, the RO asked the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you," and to send relevant evidence to the 
RO as soon as possible.  Thus, even if Pelegrini's fourth 
element of the notice requirement were binding, the RO fully 
complied with it in this case, as its VCAA letter provided 
the information specified by Charles and Quartuccio and, in 
asking the veteran to provide information and evidence 
specifically as to his secondary service connection claims 
for hypertension and heart disease, met Pelegrini's directive 
to tell her to "give us everything you've got pertaining to 
your claim," even though the letter did not use such exact 
language.  Id. at 422.

In addition, the veteran received October 1993 and February 
2000 VA medical examinations even though he lives in the 
Netherlands (the relevant examination reports were translated 
into English from the original Dutch).  Also submitted into 
evidence were his VA outpatient treatment (VAOPT) records.  
Moreover, when the Board found this evidence insufficient to 
decide his claim, it requested an IME opinion from a 
cardiologist that specifically addresses the dispositive 
issues.  VA thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  
Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.



Factual Background

The veteran was granted service connection for PTSD in a 
January 1983 rating decision, which found that his Vietnam 
door gunner and combat photographer experiences, including 
the death of friends, resulted in subsequent flashbacks, mood 
swings, depression, guilt, thoughts of suicide and 
nightmares.  He was assigned a temporary 100 percent rating 
effective August 1981 and a 50 percent rating from April 
1982.  A June 1986 Board decision found that the veteran's 
PTSD was productive of tension, anxiety, paranoia, 
nightmares, and other symptoms such that he again met the 
criteria for a 100 percent rating, an evaluation currently in 
effect.

There are no clinical findings or diagnose of hypertension or 
heart disease in the service medical records (SMRs).  VA 
outpatient treatment (VAOPT) records from May 1987 to March 
1988 reflect that the veteran was seen with complaints of 
high blood pressure and urine glucose as well as worsening 
sight.

A March 1993 VA Hospital Discharge Summary contains a 
diagnosis of unstable angina, non-insulin dependent diabetes, 
and recommended no activity restrictions, but follow-up for 
the veteran's diabetes.

A September 1993 VA examination report, based on a March 1993 
examination noted the veteran's diabetes (for which he was 
subsequently granted service connection in a March 2003 
rating decision).  The examiner also noted the veteran March 
1993 hospital admission with chest pain possibly connected to 
stress, and "unstable angina," but stated that there was no 
evidence of a myocardial infarction.  An effort tolerance 
test reflected that the veteran was capable of very good 
efforts without any distortions on the ECG.  The examiner 
also noted weight loss, blurred vision, dehydration, fatigue, 
in-service fracture of the L5 vertebrae, gunshot wound to the 
right knee, and stab wound to the thorax.  

The examiner stated:  "There appears to be a relationship 
between his physical deregulation and this [PTSD]."  Upon 
examination, the veteran's blood pressure was 122/70, his 
heart was not percutaneously enlarged, and the ictus was well 
within the medio clavicular line.  The ECG revealed sinus 
rhythm of 67 per minute, no indications for left ventricle 
hypertrophy, light ST-T-segment deviations in the lower wall 
diversion.  The diagnoses were diabetes, treated hypertension 
with previous examinations revealing no indications of 
coronia suffering, and PTSD.  Regarding the hypertension, the 
examiner reduced the amount of Adalat, because he was not 
convinced that this was "a real case of high blood 
pressure."

The February 2000 VA examination noted that the veteran had 
collapsed in November 1999 while standing at a bank, and was 
admitted to the coronary care unit.  The diagnosis at that 
time was that the veteran had not suffered a heart attack, 
but was hyperglycemic and hypertensive.  The February 2000 
examiner diagnosed the veteran with PTSD, diabetes, and 
hypertension.  The examiner also noted the veteran was 
positive for Hepatitis C.  He also stated the veteran was 
genetically predisposed to develop type 2 diabetes, which is 
often is accompanied by hypertension.  As to the medical 
relationship between PTSD and hypertension, the examiner 
concluded that stress can be a contributing factor but only a 
minor one, and that PTSD/stress causes neither essential 
hypertension nor diabetes.

In response to the Board's request for an opinion, the IME 
noted in his February 2004 letter that the 67-year old 
veteran was still smoking, had diabetes and moderate blood 
pressure elevation, and concluded:  "[I]t is highly likely 
that the [veteran's] hypertension is related to his 
lifestyle, his diabetes, his age, and perhaps lipid 
abnormalities (low HDL) as noted in the medical record.  If 
[PTSD] is associated with anxiety, apprehension, anger, 
frustration, frightening experiences, etc., there is no 
question in my mind that this can aggravate hypertension.  
However, as far as I know, it is not a cause of the 
hypertension, per se."  The IME also noted the veteran's 
1993 "unstable angina," with no evidence of myocardial 
infarction and normal EKG, his positive effort tolerance 
test, his slow heart rate with no LVH, and 122/70 blood 
pressure, and concluded:  "Thus, it is highly unlikely that 
the veteran had symptoms related to ischemic heart disease."  
The IME also noted the June 2000 normal sinus rhythm, lack of 
evidence of left ventricular hypertrophy, or strain, and the 
clear lungs and non-enlarged heart as reflected by chest X-
ray.

As to the aggravating effects of PTSD on the veteran's high 
blood pressure, the IME stated:  "If blood pressure control 
was inadequate despite several drugs it might indicate that 
PTSD is playing a role.  But according to the records his 
blood pressure is in fairly good control just like it is in 
many patients in his age group taking medicines for 
hypertension."  As to the veteran's heart disease, the IME 
stated:  "[A]t the moment I have no evidence that the 
[veteran] has overt heart disease," and cited the veteran's 
lack of cardiomegaly, normal EKG, and lack of infarction or 
angina in support of this conclusion.  After suggesting a 
dobutamine stress echo test, the IME concluded:  "[B]ased on 
what I have read in the medical record, I cannot document 
that the patient has heart disease, although he does have 
diabetes and certainly diabetes is a risk equivalent for 
coronary artery disease."


Hypertension

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military or on an alternative secondary 
basis for disability that is proximately due to or the result 
of an already service-connected condition.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) 
(2003).  In addition, secondary service connection may be 
granted for the additional increment of disability (i.e., 
aggravation) of a nonservice-connected condition that is 
proximately due to or the result of an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In the present case, the veteran does not allege that he had 
hypertension while in service or during the one-year 
presumptive period following his discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  And the evidence of record does not otherwise suggest 
this, either.  Rather, he alleges that his hypertension is 
secondary to his PTSD-and, specifically, aggravated by it, 
thereby warranting service connection under the alternative 
provisions of 38 C.F.R. § 3.310(a) and the holding in Allen.



Addressing the relationship between the veteran's PTSD and 
hypertension, the February 2000 VA examiner stated that 
stress can be a contributing factor but only a minor one, and 
concluded generally that PTSD does not cause essential 
hypertension.  The examiner did not clearly address the 
causation issue as to this particular veteran, however, and 
thus the Board obtained the IME opinion.  This opinion noted 
the high likelihood that the hypertension was related to 
things other than the PTSD, i.e., lifestyle diabetes, age, 
and lipid abnormalities.  Although the IME noted that PTSD 
could aggravate hypertension if associated with anxiety, 
apprehension, and similar symptoms and that PTSD could play a 
role in hypertension if blood pressure control is inadequate, 
he ultimately concluded that the veteran's blood pressure was 
in fairly good control.

Thus, while both the February 2000 examiner and IME stated 
that generally PTSD can possibly relate to or aggravate 
hypertension, neither physician concluded that, in this 
particular case, the veteran's hypertension related to or was 
aggravated by his PTSD.  The February 2000 examiner said that 
stress could be a contributing factor to hypertension, but 
did not state a conclusion as to whether this veteran's PTSD-
related stress contributed to his hypertension, rendering the 
opinion insufficient as a basis for an award of service 
connection.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998).  The IME opinion was even less supportive of the 
veteran's claim.  The IME first noted that it was "highly 
likely" that the source of the veteran's moderate blood 
pressure elevation was something other than his PTSD.  And 
after stating generally that some PTSD-related symptoms can 
aggravate hypertension, the IME's application of this premise 
to this specific case was that the only indication that PTSD 
was playing a role in the hypertension would be if blood 
pressure control was inadequate despite the veteran's drug 
regimen.  The IME then rejected this possible causal 
connection, stating that the veteran's blood pressure was in 
fairly good control as it is in many similar patients.



In determining whether service connection is warranted for an 
alleged disability, VA must consider the evidence both for 
and against the claim.  If the evidence, as a whole, supports 
the claim or is in relative equipoise (about evenly 
balanced), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is against the claim, then it 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-520 (1996).

The preponderance of the above medical evidence is against 
the veteran's claim for service connection for hypertension 
as secondary to his PTSD, especially as to whether the PTSD 
has aggravated the hypertension above and beyond its existing 
level.  While both doctors acknowledged generally that PTSD 
could aggravate hypertension, the only physician to offer an 
opinion on the specific question of the relationship between 
the veteran's PTSD and his hypertension - the IME - gave only 
1 possible scenario in which such a relationship could be 
present in this case and found that that scenario was not 
present.  Specifically, only if drugs could not control the 
hypertension would the IME conclude that the veteran's PTSD 
was aggravating it, and the IME found that the veteran's 
hypertension was adequately controlled by these drugs.  He 
also named several other, non-PTSD-related factors that were 
highly likely to relate to the veteran's hypertension.

So in these circumstances, the preponderance of the evidence 
indicates the veteran's PTSD is not aggravating his 
hypertension above and beyond the level it would otherwise 
manifest, and there is no evidence that the hypertension is 
otherwise related to service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.




Heart Disease

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C.A. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

The medical evidence of record reflects that the veteran does 
not have heart disease.  The records of his February 1993 
hospital admission for chest pain and "unstable angina" 
were reviewed by both VA examiners who concluded that the 
veteran had no myocardial infarction and normal ECGs.  The 
February 1993 examiner also noted no heart enlargement.  The 
February 2000 examiner found that the veteran had not 
suffered a heart attack when he collapsed in November 1999.  
More significantly, the IME, after reviewing the above 
evidence, concluded that it was "highly unlikely" that any 
of the veteran's symptoms were related to heart disease, and 
repeated that there was no evidence that the veteran had 
heart disease.

Thus, the preponderance of the evidence indicates the veteran 
does not have heart disease.  The benefit of the doubt 
doctrine therefore does not apply, and the claim for 
entitlement to service connection for heart disease claimed 
as secondary to PTSD must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The claim of entitlement to service connection for 
hypertension, as secondary to PTSD, is denied.

The claim of entitlement to service connection for heart 
disease, as secondary to PTSD, also is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



